
	
		II
		111th CONGRESS
		2d Session
		S. 3935
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Bingaman (for
			 himself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve and
		  extend certain energy-related tax provisions, and for other
		  purposes.
	
	
		1.Short
			 title; amendment of 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Advanced Energy Tax Incentives
			 Act of 2010.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendment
				of 1986 Code; table of contents.
					TITLE I—Industrial and building energy efficiency
					Subtitle A—Expansion of building efficiency
				incentives
					Sec. 101. Increase in, and extension of, new energy efficient
				home credit.
					Sec. 102. Modification of deduction for energy efficient
				commercial buildings.
					Sec. 103. Energy ratings of non-business property.
					Sec. 104. Credit for home performance auditor
				certifications.
					Sec. 105. Performance based energy improvements for
				non-business property.
					Subtitle B—Expansion of industrial energy efficiency
				incentives
					Sec. 111. Qualifying efficient industrial process water use
				project credit.
					Sec. 112. Motor energy efficiency improvement tax
				credit.
					Sec. 113. Credit for replacement of CFC refrigerant
				chiller.
					Sec. 114. Modifications in credit for combined heat and power
				system property.
					Subtitle C—Thermal energy efficiency
					Sec. 121. Bonus depreciation for qualifying energy
				property.
					Sec. 122. Extension of reduced depreciation period for natural
				gas distribution facilities.
					TITLE II—Vehicle efficiency
					Sec. 201. Idling reduction tax credit.
					TITLE III—Promotion of domestic manufacturing
					Sec. 301. Expansion and modification of qualifying advanced
				energy project credit.
					Sec. 302. Qualifying industrial energy efficiency project
				credit.
					TITLE IV—Grid efficiency and reliability
					Sec. 401. Energy investment credit for energy storage property
				connected to the grid.
					Sec. 402. Energy storage property connected to the grid
				eligible for new clean renewable energy bonds.
					Sec. 403. Energy investment credit for onsite energy
				storage.
					Sec. 404. Credit for residential energy storage
				equipment.
					Sec. 405. Clarification of types of energy conservation
				subsidies provided by public utilities eligible for income
				exclusion.
					Sec. 406. Extension of credits related to the production of
				electricity from offshore wind.
					TITLE V—Carbon capture and sequestration
					Sec. 501. Improved availability of the credit for carbon
				dioxide sequestration.
					TITLE VI—Promotion of clean domestic fuels
					Sec. 601. Algae treated as a qualified feedstock for purposes
				of the cellulosic biofuel producer credit, etc.
				
			IIndustrial and
			 building energy efficiency
			AExpansion of
			 building efficiency incentives
				101.Increase in,
			 and extension of, new energy efficient home credit
					(a)New tier;
			 credit amount for new tier
						(1)New
			 tierSubsection (c) of section 45L is amended to read as
			 follows:
							
								(c)Energy savings
				requirements
									(1)In
				generalA dwelling unit meets the energy saving requirements of
				this subsection if such unit is—
										(A)described in
				paragraph (2),
										(B)described in
				paragraph (3),
										(C)a manufactured
				home described in paragraph (4), or
										(D)a manufactured
				home described in paragraph (5).
										(2)Dwelling unit
				described in paragraph (2)A dwelling unit is described in this
				paragraph if such unit is certified—
										(A)to have a level
				of annual heating and cooling energy consumption which is at least 50 percent
				below the annual level of heating and cooling energy consumption of a
				comparable dwelling unit—
											(i)which is
				constructed in accordance with the standards of chapter 4 of the 2003
				International Energy Conservation Code, as such Code (including supplements) is
				in effect on the date of the enactment of the Energy Tax Incentives Act of
				2005, and
											(ii)for which the
				heating and cooling equipment efficiencies correspond to the minimum allowed
				under the regulations established by the Department of Energy pursuant to the
				National Appliance Energy Conservation Act of 1987 and in effect at the time of
				completion of construction, and
											(B)to have building
				envelope component improvements account for at least 1/5
				of such 50 percent.
										The
				Secretary, in consultation with the Secretary of Energy shall provide by
				regulation for the application of this paragraph in the case of a dwelling unit
				in a multifamily building that is more than 3 stories above grade, or in any
				other building that is not within the scope of such chapter 4. If, upon the
				acquisition of such unit by any person described in subsection
				(a)(1)(A)(ii)(I), the amount of the credit allowed under this section with
				respect to such unit shall be disclosed to such person.(3)Dwelling unit
				described in paragraph (3)A dwelling unit is described in this
				paragraph if such unit is certified—
										(A)to have a level
				of annual total energy consumption (including heating, cooling, water heating,
				lighting, and appliance energy use) which is at least 50 percent below the
				annual level of total energy consumption of a comparable dwelling unit which is
				constructed in accordance with the 2004 Supplement of the 2003 International
				Energy Conservation Code, and
										(B)to have building
				envelope component improvements account for at least 1/5
				of such 50 percent.
										(4)Manufactured
				home described in paragraph (4)A manufactured home is described
				in this paragraph if such manufactured home conforms to Federal Manufactured
				Home Construction and Safety Standards (part 3280 of title 24, Code of Federal
				Regulations) and meets the requirements of a dwelling unit described in
				paragraph (2).
									(5)Manufactured
				home described in paragraph (5)A manufactured home is described
				in this paragraph if such manufactured home conforms to Federal Manufactured
				Home Construction and Safety Standards (part 3280 of title 24, Code of Federal
				Regulations) and—
										(A)meets the
				requirements of—
											(i)a dwelling unit
				described in paragraph (2), applied by substituting 30 percent
				for 50 percent both places it appears therein and by
				substituting 1/3 for
				1/5 in subparagraph (B) thereof, or
											(ii)a dwelling unit
				described in paragraph (3), or
											(B)meets the
				requirements established by the Administrator of the Environmental Protection
				Agency under the Energy Star Labeled Homes program as in effect on the date of
				the enactment of the Advanced Energy Tax
				Incentives Act of 2010, or
										(C)meets the requirements under the Energy
				Star Labeled Homes program established after the date of the enactment of the
				Advanced Energy Tax Incentives Act of
				2010.
										.
						(2)Credit amount
			 for new tierParagraph (2) of section 45L(a) is amended to read
			 as follows:
							
								(2)Applicable
				amountFor purposes of paragraph (1), the applicable amount is an
				amount equal to—
									(A)in the case of a
				dwelling unit described in paragraph (2) or (4) of subsection (c),
				$2,000,
									(B)in the case of a
				dwelling unit described in paragraph (3) of subsection (c), $5,000,
									(C)in the case of a
				manufactured home described in paragraph (5)(A)(i) or (5)(B) of subsection (c),
				$1,500, and
									(D)in the case of a
				manufactured home described in paragraph (5)(A)(ii) or (5)(C) of subsection
				(c), $2,500.
									Nothing in
				this section shall permit the same dwelling unit or manufactured home to
				qualify for more than one applicable
				amount..
						(b)Credit
			 available for rental units, owner-Builders, and qualified low-Income buildings;
			 credit amount for qualified low-Income buildings
						(1)In
			 generalParagraph (1) of section 45L(a) is amended to read as
			 follows:
							
								(1)In
				generalFor purposes of section 38—
									(A)in the case of an
				eligible contractor, the new energy efficient home credit for the taxable year
				is the applicable amount for each qualified new energy efficient home which
				is—
										(i)constructed by
				the eligible contractor, and
										(ii)(I)acquired by a person
				from such eligible contractor and used by any person as a residence during the
				taxable year, or
											(II)used by such eligible contractor as a
				residence during the taxable year, and
											(B)in the case of a
				taxpayer, the new energy efficient home credit for the taxable year is the
				applicable amount for each qualified new energy efficient home which is in a
				qualified low-income building (as defined in section 42(c)(2))—
										(i)placed in service
				by the taxpayer during the taxable year, and
										(ii)for which such
				taxpayer is allowed a credit under section 42 or a subaward under section
				1602(c) of the American Recovery and Reinvestment Tax Act of
				2009.
										.
						(2)Credit
			 amountParagraph (2) of section 45L(a), as amended by this
			 section, is amended by adding at the end the following new flush
			 sentence:
							
								In the
				case of a dwelling unit in a qualified low-income building (as so defined), the
				applicable dollar amount for such a dwelling unit described in 1 of the
				preceding subparagraphs shall be equal to 150 percent of the dollar amount
				otherwise specified in such preceding subparagraph, except that if the credit
				under section 42 with respect to such unit is determined by applying section
				42(d)(5)(B), then the applicable dollar amount shall be 115 percent of such
				dollar amount so
				specified..
						(3)No basis
			 adjustmentSection 45L(e) is amended by inserting (other
			 than a qualified low-income building) after any
			 property.
						(c)Certification
			 method for high rise multifamily and mixed use buildingsSection
			 45L(d)(1) is amended by inserting , and in the case of high rise
			 multifamily and mixed use buildings, after examining the methods required for
			 such buildings under section 179D after the Secretary of
			 Energy.
					(d)Credit allowed
			 against alternative minimum taxSubparagraph (B) of section
			 38(c)(4) is amended—
						(1)by redesignating
			 clauses (vi), (vii), and (viii) as clauses (vii), (viii), and (ix),
			 respectively, and
						(2)by inserting
			 after clause (v) the following new clause:
							
								(vi)the credit
				determined under section
				45L,
								.
						(e)ExtensionSubsection (g) of section 45L is amended to
			 read as follows:
						
							(g)TerminationThis
				section shall not apply to the acquisition of any qualified new energy
				efficient home—
								(1)described in
				subsection (a)(2)(A) after December 31, 2012,
								(2)described in
				subsection (a)(2)(B) after December 31, 2013,
								(3)described in
				subsection (a)(2)(C) after December 31, 2010, and
								(4)described in
				subsection (a)(2)(D) after December 31,
				2013.
								.
					(f)Effective
			 dates
						(1)In
			 generalThe amendments made by this section shall apply to homes
			 constructed and acquired or placed in service after December 31, 2008.
						(2)AMTThe
			 amendments made by subsection (d) shall apply to credits determined under
			 section 45L of the Internal Revenue Code of 1986 in taxable years beginning
			 after December 31, 2008, and to carrybacks of such credits.
						102.Modification of
			 deduction for energy efficient commercial buildings
					(a)Increase in
			 maximum amount of deduction
						(1)In
			 generalSubparagraph (A) of section 179D(b)(1) is amended by
			 striking $1.80 and inserting $3.00.
						(2)Partial
			 allowanceParagraph (1) of section 179D(d) is amended to read as
			 follows:
							
								(1)Partial
				allowance
									(A)In
				generalExcept as provided in subsection (f), if—
										(i)the requirement
				of subsection (c)(1)(D) is not met, but
										(ii)there is a
				certification in accordance with paragraph (6) that—
											(I)any system
				referred to in subsection (c)(1)(C) satisfies the energy-savings targets
				established by the Secretary under subparagraph (B) with respect to such
				system, or
											(II)the systems
				referred to in subsection (c)(1)(C)(ii) and subsection (c)(1)(C)(iii) together
				satisfy the energy-savings targets established by the Secretary under
				subparagraph (B) with respect to such systems,
											then
				the requirement of subsection (c)(1)(D) shall be treated as met with respect to
				such system or systems, and the deduction under subsection (a) shall be allowed
				with respect to energy efficient commercial building property installed as part
				of such system and as part of a plan to meet such targets, except that
				subsection (b) shall be applied to such property described in clause (ii)(I) by
				substituting $1.00 for $3.00 and to such property
				described in clause (ii)(II) by substituting $2.20 for
				$3.00.(B)Regulations
										(i)In
				generalThe Secretary, after consultation with the Secretary of
				Energy, shall establish a target for each system described in subsection
				(c)(1)(C) which, if such targets were met for all such systems, the building
				would meet the requirements of subsection (c)(1)(D).
										(ii)Combined
				systemsThe Secretary, after consultation with the Secretary of
				Energy, shall establish not later than 6 months after the date of the enactment
				of the Advanced Energy Tax Incentives Act of
				2010 a prescriptive partial compliance pathway for combined
				envelope and mechanical system performance that details the appropriate
				components, efficiency levels, or other relevant information for which the
				required level of combined savings in both categories can be deemed to have
				been
				achieved.
										.
						(b)Denial of
			 double benefitSection 179D is amended by redesignating
			 subsections (g) and (h) as subsections (h) and (i), respectively, and by
			 inserting after subsection (f) the following new subsection:
						
							(g)Coordination
				with new energy efficient home creditNo deduction shall be
				allowed under this section with respect to any building or dwelling unit with
				respect to which a credit under section 45L was
				allowed.
							.
					(c)Earnings and
			 profits conformity for real estate investment trustsSubparagraph
			 (B) of section 312(k)(3) is amended—
						(1)by striking
			 .—For purposes of and inserting “.—
							
								(1)In
				generalExcept as provided in paragraph (2), for purposes
				of
								, and
				
						(2)by adding at the
			 end the following new paragraph:
							
								(2)Exception
									(A)In
				generalFor purposes of computing the earnings and profits of a
				real estate investment trust (other than a captive real estate investment
				trust), the entire amount deductible under section 179D shall be allowed as a
				deduction in the taxable year for which such amount is deductible under section
				179D.
									(B)Captive real
				estate investment trust
										(i)In
				generalFor purposes of subparagraph (A), the term captive
				real estate investment trust means any real estate investment trust more
				than 50 percent of the voting power or value of the beneficial interests or
				shares of which are owned or controlled by a single entity that is treated as
				an association taxable as a corporation.
										(ii)Association
				taxable as a corporationFor purposes of clause (i), the term
				association taxable as a corporation shall not include a real
				estate investment trust.
										(iii)Attribution
				rulesFor purposes of clause (i), the attribution rules of
				section 856(d)(5) shall apply in determining
				ownership.
										.
						(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after the date of the enactment of
			 this Act.
					103.Energy ratings
			 of non-business property
					(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1, as
			 amended by section 105, is amended by inserting after section 25E the following
			 new section:
						
							25F.Energy ratings
				of non-business property
								(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the amount paid or incurred by the taxpayer for a qualified home
				energy rating conducted during such taxable year.
								(b)LimitationThe
				amount allowed as a credit under subsection (a) with respect to any taxpayer
				for any taxable year shall not exceed $200.
								(c)Qualified home
				energy ratingFor purposes of this section, the term
				qualified home energy rating means a home energy rating conducted
				with respect to any residence of the taxpayer by a home performance auditor
				certified by a provider accredited by the Building Performance Institute (BPI),
				the Residential Energy Services Network (RESNET), or equivalent rating system
				as determined by the Secretary of Energy.
								(d)TerminationThis
				section shall not apply with respect to any rating conducted after December 31,
				2011.
								.
					(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A chapter 1, as amended by section 105, is amended by inserting
			 after the item relating to section 25E the following new item:
						
							
								Sec. 25F. Energy ratings of non-business
				property.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
					104.Credit for
			 home performance auditor certifications
					(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 is amended by adding at the end the following new
			 section:
						
							45S.Home
				performance auditor certification credit
								(a) In
				generalFor purposes of section 38, the home performance auditor
				certification credit determined under this section for any taxable year is an
				amount equal to the qualified training and certification costs paid or incurred
				by the taxpayer which may be taken into account for such taxable year.
								(b)Qualified
				training and certification costs
									(1)In
				generalThe term qualified training and certification
				costs means costs paid or incurred for training which is required for
				the taxpayer or employees of the taxpayer to be certified as home performance
				auditors for purposes of providing qualified home energy ratings under section
				25F(c).
									(2)LimitationThe
				qualified training and certification costs taken into account under subsection
				(a)(1) for the taxable year with respect to any individual shall not exceed
				$500 reduced by the amount of the credit allowed under subsection (a)(1) to the
				taxpayer (or any predecessor) with respect to such individual for all prior
				taxable years.
									(3)Year costs
				taken into accountQualified training and certifications costs
				with respect to any individual shall not be taken into account under subsection
				(a)(1) before the taxable year in which the individual with respect to whom
				such costs are paid or incurred has performed 25 qualified home energy ratings
				under section 25F(c).
									(c)Special
				rules
									(1)Aggregation
				rulesFor purposes of this section, all persons treated as a
				single employer under subsections (a) and (b) of section 52 shall be treated as
				1 person.
									(2)Denial of
				double benefit
										(A)In
				generalNo deduction shall be allowed for that portion of the
				expenses otherwise allowable as a deduction for the taxable year which is equal
				to the amount taken into account under subsection (a) for such taxable
				year.
										(B)Amount
				previously deductedNo credit shall be allowed under subsection
				(a) with respect to any amount for which a deduction has been allowed in any
				preceding taxable
				year.
										.
					(b)Credit treated
			 as part of general business creditSection 38(b) is amended by
			 striking plus at the end of paragraph (35), by striking the
			 period at the end of paragraph (36) and inserting plus, and by
			 adding at the end the following new paragraph:
						
							(37)the home
				performance auditor certification credit determined under section
				45S(a).
							.
					(c)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following new
			 item:
						
							
								Sec. 45S. Home performance auditor certification
				credit.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
					105.Performance
			 based energy improvements for non-business property
					(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 is
			 amended by inserting after section 25D the following new section:
						
							25E.Performance
				based energy improvements
								(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 50 percent of the amount of qualified home energy efficiency
				expenditures paid or incurred by the taxpayer during the taxable year.
								(b)Limitations
									(1)Dollar
				limitation
										(A)In
				generalThe amount of the credit allowed under subsection (a)
				with respect to any individual for any taxable year shall not exceed the amount
				determined under subparagraph (B) with respect to the principal residence of
				such individual.
										(B)Amount
				determined
											(i)In
				generalSubject to clause (iv), the amount determined under this
				subparagraph is the base amount increased by the amount determined under clause
				(iii).
											(ii)Base
				amountFor purposes of this subparagraph, the base amount
				is—
												(I)$3,000, in the
				case of a residence the construction of which is completed before January 1,
				1940, and
												(II)$2,000, in the
				case of a residence the construction of which is completed after December 31,
				1939.
												(iii)Increase
				amountThe amount determined under this clause is—
												(I)in the case of a
				residence described in clause (ii)(I) which has a rating system score lower
				than or equal to the rating system score which corresponds to the IECC Standard
				Reference Design for a home of the size and in the climate zone of such
				residence, $1,000, and
												(II)in the case of
				any residence with a rating system score which is lower than that which
				corresponds to such IECC Standard Reference Design by not less than 5 points,
				$500 for each 5 points by which the rating system score which corresponds to
				such IECC Standard Reference Design exceeds the rating system score of such
				residence (in addition to the amount provided under clause (i), if
				applicable).
												(iv)LimitationIn
				no event shall the amount determined under this subparagraph exceed $8,000 with
				respect to any individual.
											(2)Limitation
				based on amount of taxIn the case of taxable years to which
				section 26(a)(2) does not apply, the credit allowed under subsection (a) for
				any taxable year shall not exceed the excess of—
										(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
										(B)the sum of the
				credits allowable under this subpart (other than this section and sections 23,
				24, and 25B) and section 27 for the taxable year.
										(c)Qualified home
				energy efficiency expendituresFor purposes of this
				section—
									(1)In
				generalThe term qualified home energy efficiency
				expenditures means any amount paid or incurred for a qualified whole
				home energy efficiency retrofit, including the cost of audit diagnostic
				procedures, of a principal residence of the taxpayer which is located in the
				United States.
									(2)Qualified whole
				home energy efficiency retrofit
										(A)In
				generalThe term qualified whole home energy efficiency
				retrofit means a retrofit of an existing residence if, after such
				retrofit, such residence—
											(i)has a rating
				system score of not greater than—
												(I)100, determined
				under the HERS Index, in the case of a residence the construction of which is
				completed before January 1, 1940, and
												(II)the rating
				system score which corresponds to the most current IECC Standard Reference
				Design for a home of the size and in the climate zone of such residence, in the
				case of a residence the construction of which is completed after December 31,
				1939, or
												(ii)achieves an
				energy efficiency level which is equivalent to the standard applicable to such
				residence under clause (i), as determined by—
												(I)a State-certified
				equivalent rating network, as specified by IRS Notice 2008–35, which is also a
				HERS rating system required by State law, or
												(II)the
				Secretary.
												For
				purposes of the preceding sentence, the HERS Index is the HERS Index
				established by the Residential Energy Services Network, as in effect on January
				1, 2011.(B)Accreditation
				ruleA retrofit shall not be treated as a qualified whole home
				energy efficiency retrofit unless such retrofit is conducted by a company which
				is accredited by the Building Performance Institute, or which fulfills an
				equivalent standard as determined by the Secretary.
										(C)Determination
				of rating system score or equivalent
											(i)In
				generalSubject to clause (ii), the rating system score of a
				residence, or the equivalent described in subparagraph (A)(ii), shall be
				determined by an auditor or rater certified by—
												(I)the Residential
				Energy Services Network,
												(II)the Building
				Performance Institute, or
												(III)a
				State-certified equivalent rating network, as specified by IRS Notice 2008–35,
				which is also a HERS rating system required by State law.
												(ii)Secretarial
				determinationAt the discretion of the Secretary, the Secretary
				may, in consultation with the Secretary of Energy, determine an alternative
				standard for certification of an auditor or rater for purposes of determining
				the rating system score (or equivalent described in subparagraph (A)(ii)) of a
				residence. If the Secretary establishes such an alternative standard, clause
				(i) shall cease to apply unless the Secretary determines otherwise.
											(D)Regulations
											(i)CostsNot
				later than December 31, 2011, in consultation with the Secretary, the Secretary
				of Energy shall prescribe regulations which specify the costs with respect to
				energy improvements which may be taken into account under this paragraph as
				part of a qualified whole home energy efficiency retrofit.
											(ii)DocumentationThe
				Secretary of the Treasury may prescribe regulations directing what specific
				documentation is required for claiming the credit under this section, which may
				include a certified form completed by the qualified whole home energy
				efficiency retrofit and signed by the individual taxpayer.
											(3)Expansion of
				building envelope ineligibleThe term qualified home energy
				efficiency expenditures shall not include any amount which is paid or
				incurred in connection with any expansion of the building envelope of a
				principal residence.
									(4)Special rule
				for expenditures relating to renewable energy systemsIn the case
				of any qualified home energy efficiency expenditures relating to a renewable
				energy system, subsection (a) shall be applied with respect to the expenditures
				relating to such system by substituting 30 percent for 50
				percent.
									(5)No double
				benefit
										(A)In
				generalNo credit shall be allowed under this section for any
				taxable year in which the taxpayer elects the credit under section 25C.
										(B)No double
				benefit for certain expendituresThe term qualified home
				energy efficiency expenditures shall not include any expenditure for
				which a deduction or credit is otherwise allowed to the taxpayer under this
				chapter for the taxable year or with respect to which the taxpayer receives any
				Federal rebate.
										(6)Principal
				residenceThe term principal residence has the same
				meaning as when used in section 121, except that—
										(A)no ownership
				requirement shall be imposed, and
										(B)the period for
				which a building is treated as used as a principal residence shall also include
				the 60-day period ending on the 1st day on which it would (but for this
				subparagraph) first be treated as used as a principal residence.
										(d)Rating system
				scoreFor purposes of this section—
									(1)In
				generalSubject to paragraph (2), the rating system score shall
				be the score assigned under—
										(A)the HERS Index
				established by the Residential Energy Services Network, or
										(B)an equivalent
				described in subparagraph (c)(2)(A)(ii) by a State-certified equivalent rating
				network, as specified by IRS Notice 2008–35, which is also a HERS rating system
				required by State law.
										(2)Secretarial
				determinationAt the discretion of the Secretary, the Secretary
				may, in consultation with the Secretary of Energy, determine an alternative
				rating system (including an alternative system based on the HERS Index
				established by the Residential Energy Services Network). If the Secretary
				establishes such an alternative rating system, the rating system score with
				respect to any residence shall be the score assigned under such alternative
				rating system.
									(e)IECC Standard
				Reference Design
									(1)In
				generalThe term IECC Standard Reference Design
				means the Standard Reference Design determined under the International Energy
				Conservation Code in effect for the taxable year in which the credit under this
				section is determined.
									(2)Limitation to
				residences constructed after effective date of most recent
				codeNo credit shall be allowed under this section with respect
				to a principal residence the construction of which is completed after the
				effective date of the International Energy Conservation Code in effect for the
				taxable year for which such credit would otherwise be determined.
									(f)Special
				rulesFor purposes of this section, rules similar to the rules
				under paragraphs (4), (5), (6), (7), and (8) of section 25D(e) and section
				25C(e)(2) shall apply.
								(g)Basis
				adjustmentsFor purposes of this subtitle, if a credit is allowed
				under this section with respect to any expenditure with respect to any
				property, the increase in the basis of such property which would (but for this
				subsection) result from such expenditure shall be reduced by the amount of the
				credit so allowed.
								(h)Election not To
				claim creditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable year.
								(i)TerminationThis
				section shall not apply with respect to any costs paid or incurred after
				December 31,
				2013.
								.
					(b)Conforming
			 amendments
						(1)Section 26(a)(1)
			 is amended by inserting 25E, after 25D,.
						(2)Section 1016(a)
			 is amended—
							(A)by striking
			 and at the end of paragraph (36),
							(B)by striking the
			 period at the end of paragraph (37) and inserting , and,
			 and
							(C)by adding at the
			 end the following new paragraph:
								
									(38)to the extent
				provided in section 25E(g), in the case of amounts with respect to which a
				credit has been allowed under section
				25E.
									.
							(3)Section 6501(m)
			 is amended by inserting 25E(h), after
			 section.
						(4)The table of
			 sections for subpart A of part IV of subchapter A chapter 1 is amended by
			 inserting after the item relating to section 25D the following new item:
							
								
									Sec. 25E. Performance based energy
				improvements.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning on or after January 1, 2011.
					BExpansion of
			 industrial energy efficiency incentives
				111.Qualifying
			 efficient industrial process water use project credit
					(a)In
			 generalSection 46 is amended by striking and at
			 the end of paragraph (5), by striking the period at the end of paragraph (6),
			 and by adding at the end the following new paragraph:
						
							(7)the qualifying
				efficient industrial process water use project
				credit.
							.
					(b)Amount of
			 creditSubpart E of part IV of subchapter A of chapter 1 is
			 amended by inserting after section 48D the following new section:
						
							48E.Qualifying
				efficient industrial process water use project credit
								(a)In
				general
									(1)Allowance of
				creditFor purposes of section 46, the qualifying efficient
				industrial process water use project credit for any taxable year is an amount
				equal to the applicable percentage of the qualified investment for such taxable
				year with respect to any qualifying efficient industrial process water use
				project of the taxpayer.
									(2)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage is—
										(A)10 percent in the
				case of a qualifying efficient industrial process water use project which
				achieves a net energy consumption of less than 3,000 kilowatt hours per million
				gallons of water, and is placed in service before January 1, 2013,
										(B)20 percent in the
				case of a qualifying efficient industrial process water use project which
				achieves a net energy consumption of less than 2,000 kilowatt hours per million
				gallons of water, and
										(C)30 percent in the
				case of a qualifying efficient industrial process water use project which
				achieves a net energy consumption of less than 1,000 kilowatt hours per million
				gallons of water.
										(b)Qualified
				investment
									(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of eligible property placed in service by the
				taxpayer during such taxable year which is part of a qualifying efficient
				industrial process water use project.
									(2)ExceptionsSuch
				term shall not include any portion of the basis related to—
										(A)permitting,
										(B)land acquisition,
				or
										(C)infrastructure
				associated with sourcing or water discharge.
										(3)Certain
				qualified progress expenditures rules made applicableRules
				similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect
				on the day before the enactment of the Revenue Reconciliation Act of 1990)
				shall apply for purposes of this section.
									(4)Special rule
				for subsidized energy financingRules similar to the rules of
				section 48(a)(4) (without regard to subparagraph (D) thereof) shall apply for
				purposes of this section.
									(5)LimitationThe
				amount which is treated for all taxable years with respect to any qualifying
				efficient industrial process water use project with respect to any site shall
				not exceed $10,000,000.
									(c)Definitions
									(1)Qualifying
				efficient industrial process water use projectThe term
				qualifying efficient industrial process water use project means,
				with respect to any site, a project—
										(A)which replaces or
				modifies a system for the use of water or steam in the production of goods in
				the trade or business of manufacturing (including any system for the use of
				water derived from blow-down from cooling towers and steam systems in the
				generation of electric power at a site also used for the production of goods in
				the trade or business of manufacturing), and
										(B)which is designed
				to achieve—
											(i)a
				reduction of not less than 20 percent in water withdrawal and a reduction of
				not less than 10 percent of water discharge when compared to the existing water
				use at the site, or
											(ii)a reduction of
				not less than 10 percent in water withdrawal and a reduction of not less than
				20 percent of water discharge when compared to the existing water use at the
				site.
											(2)Eligible
				propertyThe term eligible property means any
				property—
										(A)which is part of
				a qualifying efficient industrial process water use project and which is
				necessary for the reduction in withdrawals or discharge described in paragraph
				(1)(B),
										(B)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer, or
											(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer, and
											(C)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
										(3)Net energy
				consumptionThe term net energy consumption means
				the energy consumed, both on-site and off-site, with respect to the water
				described in paragraph (1)(A). Net energy consumption shall be normalized per
				unit of industrial output and measured under rules and procedures established
				by the Secretary, in consultation with the Administrator of the Environmental
				Protection Agency.
									(4)Water
				dischargeThe term water discharge means all water
				leaving the site via permitted or unpermitted surface water discharges,
				discharges to publicly owned treatment works, and shallow- or deep-injection
				(whether on-site or off-site).
									(5)Water
				withdrawalThe term water withdrawal means all water
				taken for use at the site from on-site ground and surface water sources
				together with any water supplied to the site by a public water system.
									(d)TerminationThis
				section shall not apply to periods after December 31, 2014, under rules similar
				to the rules of section 48(m) (as in effect on the day before the date of the
				enactment of the Revenue Reconciliation Act of
				1990).
								.
					(c)Conforming
			 amendments
						(1)Section
			 49(a)(1)(C) is amended by striking and at the end of clause (v),
			 by striking the period at the end of clause (vi) and inserting ,
			 and, and by adding after clause (vi) the following new clause:
							
								(vii)the basis of any
				property which is part of a qualifying efficient industrial use water project
				under section
				48E.
								.
						(2)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 is amended by
			 inserting after the item relating to section 48D the following new item:
							
								
									Sec. 48E. Qualifying efficient industrial process water use
				project
				credit.
								
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after January 1, 2011, under rules similar to the rules of section 48(m) of the
			 Internal Revenue Code of 1986 (as in effect on the day before the date of the
			 enactment of the Revenue Reconciliation Act of 1990).
					112.Motor energy
			 efficiency improvement tax credit
					(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1, as
			 amended by section 104, is amended by adding at the end the following new
			 section:
						
							45T.Motor energy
				efficiency improvement tax credit
								(a)In
				generalFor purposes of section 38, the motor energy efficiency
				improvement tax credit determined under this section for the taxable year is an
				amount equal to $120 multiplied by the motor horsepower of an appliance,
				machine, or equipment—
									(1)manufactured in
				such taxable year by a manufacturer which incorporates an advanced motor system
				into a newly designed appliance, machine, or equipment or into a redesigned
				appliance, machine, or equipment which did not previously make use of the
				advanced motor system, or
									(2)placed back into
				service in such taxable year by an end user which upgrades an existing
				appliance, machine, or equipment with an advanced motor system.
									For any
				advanced motor system with a total horsepower of less than 10, such motor
				energy efficiency improvement tax credit is an amount which bears the same
				ratio to $120 as such total horsepower bears to 1 horsepower.(b)Advanced motor
				systemFor purposes of this section, the term advanced
				motor system means a motor and any required associated electronic
				control which—
									(1)offers variable
				or multiple speed operation, and
									(2)uses permanent
				magnet technology, electronically commutated motor technology, switched
				reluctance motor technology, or such other motor systems technologies as
				determined by the Secretary of Energy.
									(c)Aggregate per
				taxpayer limitation
									(1)In
				generalThe amount of the credit determined under this section
				for any taxpayer for any taxable year shall not exceed the excess (if any) of
				$2,000,000 over the aggregate credits allowed under this section with respect
				to such taxpayer for all prior taxable years.
									(2)Aggregation
				rulesFor purposes of this section, all persons treated as a
				single employer under subsections (a) and (b) of section 52 shall be treated as
				1 taxpayer.
									(d)Special
				rules
									(1)Basis
				reductionFor purposes of this subtitle, the basis of any
				property for which a credit is allowable under subsection (a) shall be reduced
				by the amount of such credit so allowed.
									(2)No double
				benefitNo other credit shall be allowable under this chapter for
				property with respect to which a credit is allowed under this section.
									(3)Property used
				outside United States not qualifiedNo credit shall be allowable
				under subsection (a) with respect to any property referred to in section
				50(b)(1).
									(e)ApplicationThis
				section shall not apply to property manufactured or placed back into service
				before the date which is 6 months after the date of the enactment of this
				section or after December 31,
				2013.
								.
					(b)Conforming
			 amendments
						(1)Section 38(b), as
			 amended by section 104, is amended by striking plus at the end
			 of paragraph (36), by striking the period at the end of paragraph (37) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
							
								(38)the motor energy
				efficiency improvement tax credit determined under section
				45T.
								.
						(2)Section 1016(a),
			 as amended by section 105, is amended by striking and at the end
			 of paragraph (37), by striking the period at the end of paragraph (38) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
							
								(39)to the extent
				provided in section
				45T(d)(1).
								.
						(3)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1, as amended by
			 section 104, is amended by adding at the end the following new item:
							
								
									Sec. 45T. Motor energy
				efficiency improvement tax
				credit.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to property
			 manufactured or placed back into service after the date which is 6 months after
			 the date of the enactment of this Act.
					113.Credit for
			 replacement of CFC refrigerant chiller
					(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1, as
			 amended by section 112, is amended by adding at the end the following new
			 section:
						
							45U.CFC chiller
				replacement credit
								(a)In
				generalFor purposes of section 38, the CFC chiller replacement
				credit determined under this section for the taxable year is an amount equal
				to—
									(1)$150 multiplied
				by the tonnage rating of a CFC chiller replaced with a new efficient chiller
				that is placed in service by the taxpayer during the taxable year, plus
									(2)if all chilled
				water distribution pumps connected to the new efficient chiller include
				variable frequency drives, $100 multiplied by any tonnage downsizing.
									(b)CFC
				chillerFor purposes of this section, the term CFC
				chiller includes property which—
									(1)was installed
				after 1980 and before 1993,
									(2)utilizes
				chlorofluorocarbon refrigerant, and
									(3)until replaced by
				a new efficient chiller, has remained in operation and utilized for cooling a
				commercial building.
									(c)New efficient
				chillerFor purposes of this section, the term new
				efficient chiller includes a water-cooled chiller which is certified to
				meet efficiency standards effective on January 1, 2010, as defined in table
				6.8.1c in Addendum M to Standard 90.1–2007 of the American Society of Heating,
				Refrigerating, and Air Conditioning Engineers.
								(d)Tonnage
				downsizingFor purposes of this section, the term tonnage
				downsizing means the amount by which the tonnage rating of the CFC
				chiller exceeds the tonnage rating of the new efficient chiller.
								(e)Energy
				auditAs a condition of receiving a tax credit under this
				section, an energy audit shall be performed on the building prior to
				installation of the new efficient chiller, identifying cost-effective
				energy-saving measures, particularly measures that could contribute to chiller
				downsizing. The audit shall satisfy criteria that shall be issued by the
				Secretary of Energy.
								(f)Property used
				by tax-Exempt entityIn the case of a CFC chiller replaced by a
				new efficient chiller the use of which is described in paragraph (3) or (4) of
				section 50(b), the person who sold such new efficient chiller to the entity
				shall be treated as the taxpayer that placed in service the new efficient
				chiller that replaced the CFC chiller, but only if such person clearly
				discloses to such entity in a document the amount of any credit allowable under
				subsection (a) and the person certifies to the Secretary that the person
				reduced the price the entity paid for such new efficient chiller by the entire
				amount of such credit.
								(g)TerminationThis
				section shall not apply to replacements made after December 31,
				2012.
								.
					(b)Conforming
			 amendments
						(1)Section 38(b), as
			 amended by section 112, is amended by striking plus at the end
			 of paragraph (37), by striking the period at the end of paragraph (38) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
							
								(39)the CFC chiller
				replacement credit determined under section
				45U.
								.
						(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1, as amended by
			 section 112, is amended by adding at the end the following new item:
							
								
									Sec. 45U. CFC chiller
				replacement
				credit.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 replacements made after the date of the enactment of this Act.
					114.Modifications
			 in credit for combined heat and power system property
					(a)Modification of
			 certain capacity limitationsSection 48(c)(3)(B) is
			 amended—
						(1)by striking
			 15 megawatts in clause (ii) and inserting 25
			 megawatts,
						(2)by striking
			 20,000 horsepower in clause (ii) and inserting 34,000
			 horsepower, and
						(3)by striking
			 clause (iii).
						(b)Nonapplication
			 of certain rulesSection 48(c)(3)(C) is amended by adding at the
			 end the following new clause:
						
							(iv)Nonapplication
				of certain rulesFor purposes of determining if the term
				combined heat and power system property includes technologies
				which generate electricity or mechanical power using back-pressure steam
				turbines in place of existing pressure-reducing valves or which make use of
				waste heat from industrial processes such as by using organic rankine,
				stirling, or kalina heat engine systems, subparagraph (A) shall be applied
				without regard to clause
				(ii).
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
					CThermal energy
			 efficiency
				121.Bonus
			 depreciation for qualifying energy property
					(a)In
			 generalSection 168 is amended by adding at the end the following
			 new subsection:
						
							(o)Special
				allowance for qualifying energy property
								(1)In
				generalIn the case of any efficient commercial energy
				property—
									(A)the depreciation
				deduction provided by section 167(a) for the taxable year in which such
				property is placed in service shall include an allowance equal to 50 percent of
				the adjusted basis of the efficient commercial energy property, and
									(B)the adjusted
				basis of the efficient commercial energy property shall be reduced by the
				amount of such deduction before computing the amount otherwise allowable as a
				depreciation deduction under this chapter for such taxable year and any
				subsequent taxable year.
									(2)Efficient
				commercial energy propertyFor purposes of this
				subsection—
									(A)In
				generalThe term efficient commercial energy
				property means any property placed in service before January 1, 2012,
				which is used in a qualifying heating conversion.
									(B)Treatment of
				certain expendituresSuch term shall include fuel service
				connection installation costs specifically related to fuel service to the
				qualified energy property described in clause (ii) of subparagraph (C) used in
				such conversion, but does not include expenditures for soil cleanup.
									(C)Qualifying
				heating conversion
										(i)In
				generalThe term qualifying heating conversion means
				the use of qualified energy property described in clause (ii) to eliminate the
				reliance on fuel oil for a heating system and the removal of the fuel oil
				equipment (including any storage tank).
										(ii)Qualified
				energy propertyQualified energy property is described in this
				clause if such property is—
											(I)a qualified
				natural gas hot water boiler as defined in section 25C(d)(4)(B) by substituting
				85 percent for 90 percent,
											(II)a qualified
				natural gas furnace as defined in section 25C(d)(4)(A) by substituting
				92 percent for 95 percent,
											(III)a biomass
				heating appliance described in section 25C(d)(3)(E), or
											(IV)a commercial
				natural gas hot water boiler or commercial natural gas furnace the efficiency
				of which is not measured based on an annual fuel utilization efficiency rate
				but which has a combustion efficiency comparable to the efficiency rate
				specified under subclause (I) or (II) as the Secretary shall determine (in
				consultation with the Department of
				Energy).
											.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					122.Extension of
			 reduced depreciation period for natural gas distribution facilities
					(a)In
			 generalClause (viii) of
			 section 168(e)(3)(E) is amended to read as follows:
						
							(viii)any natural gas distribution facility the
				original use of which commences with the taxpayer after April 11, 2005, and
				which is placed in service before January 1, 2013,
				and
							.
					(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the amendments made section 1325(a) of the Energy Tax Incentives
			 Act of 2005.
					IIVehicle
			 efficiency
			201.Idling
			 reduction tax credit
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1, as
			 amended by section 113, is amended by adding at the end the following new
			 section:
					
						45V.Idling reduction
				credit
							(a)General
				RuleFor purposes of section 38, the idling reduction tax credit
				determined under this section for the taxable year is an amount equal to the
				applicable percentage of the amount paid or incurred for each qualifying idling
				reduction device placed in service by the taxpayer during the taxable
				year.
							(b)LimitationThe
				maximum amount allowed as a credit under subsection (a) for each qualifying
				idling reduction device shall not exceed the applicable credit amount for such
				device.
							(c)Applicable
				percentage; applicable credit amount
								(1)Devices with
				cooling capabilityIn the case of any qualifying idling reduction
				device with cooling capability for the vehicle passenger compartment, the
				applicable percentage and applicable credit amount shall be determined in
				accordance with the following table:
									
										
											
												Device consumption of diesel gallon equivalent per
						hourApplicable percentageApplicable credit
						amount
												
											
											
												Not more than 0.1050$5,000
												
												More than 0.10 but not more than 0.1540$4,000
												
												More than 0.15 but not more than 0.2530$3,000
												
												More than 0.250$0.
												
											
										
									
								(2)Devices with no
				cooling capabilityIn the case of any qualifying idling reduction
				device without any cooling capability, the applicable percentage and applicable
				credit amount shall be determined in accordance with the following
				table:
									
										
											
												Device consumption of diesel gallon equivalent per
						hourApplicable percentageApplicable credit
						amount
												
											
											
												Not more than 0.0450$1,000
												
												More than 0.04 but not more than 0.0650$800
												
												More than 0.060$0.
												
											
										
									
								(3)Modification
				authorityThe Administrator of the Environmental Protection
				Agency, in consultation with the Secretary, may modify the consumption
				thresholds categories specified in the tables under paragraphs (1) and (2) by
				not more than 0.05 diesel gallon equivalent per hour, but only if testing
				procedures do not prove accurate enough to discern between such specified
				categories.
								(d)Qualifying
				idling reduction deviceFor purposes of this section—
								(1)In
				generalThe term qualifying idling reduction device
				means any on-board device or system of devices which—
									(A)is installed on a
				heavy-duty diesel-powered on-highway vehicle in conformance with safety
				regulations under section 393 of title 49 of the Code of Federal
				Regulations,
									(B)is designed to
				provide to such vehicle those services (such as heat, air conditioning, or
				electricity) that would otherwise require the operation of the main drive
				engine while the vehicle is temporarily parked or remains stationary,
									(C)is capable of
				providing power continuously for such services for at least 8 consecutive
				hours,
									(D)emits fewer
				oxides of nitrogen (NOx) and particulate matter (PM) on a cumulative basis than
				would be emitted by a 2010-compliant engine running for the same amount of time
				(as determined under Environmental Protection Agency emission standards and
				supplemental requirements for 2007 and later model year diesel heavy-duty
				engines and vehicles (40 C.F.R. 86.007–11)),
									(E)the original use
				of which commences with the taxpayer,
									(F)is acquired for
				use by the taxpayer and not for resale, and
									(G)has had its
				average hourly fuel consumption in diesel equivalent gallons verified by the
				Secretary, in consultation with the Administrator of the Environmental
				Protection Agency.
									(2)Heavy-duty
				diesel-powered on-highway vehicleThe term heavy-duty
				diesel-powered on-highway vehicle means any diesel-powered commercial
				motor vehicle with a gross vehicle registered weight of at least 26,000 pounds
				(as defined by the Secretary of Transportation) which is propelled or drawn by
				mechanical power and used upon the highways in the transportation of passengers
				or property.
								(3)Determination of
				verification standardsThe
				Secretary, in consultation with the Administrator of the Environmental
				Protection Agency, shall establish testing methodology and standards for
				verifying qualifying idling reduction devices.
								(e)No Double
				BenefitFor purposes of this section—
								(1)Reduction in
				basisIf a credit is determined under this section with respect
				to any property by reason of expenditures described in subsection (a), the
				basis of such property shall be reduced by the amount of the credit so
				determined.
								(2)Other deductions
				and creditsNo deduction or credit shall be allowed under any
				other provision of this chapter with respect to the amount of the credit
				determined under this section.
								(f)Election Not To
				Claim CreditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable year.
							(g)TerminationThis
				section shall not apply to any device placed in service after December 31,
				2014.
							.
				(b)Credit To be
			 part of general business creditSubsection (b) of section 38, as
			 amended by section 201, is amended by striking plus at the end
			 of paragraph (39), by striking the period at the end of paragraph (40) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
					
						(41)the idling
				reduction tax credit determined under section
				45V(a).
						.
				(c)Conforming
			 amendments
					(1)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1, as amended by
			 section 113, is amended by adding at the end the following new item:
						
							
								Sec. 45V. Idling reduction
				credit.
							
							.
					(2)Section 1016(a),
			 as amended by section 201, is amended by striking and at the end
			 of paragraph (39), by striking the period at the end of paragraph (40) and
			 inserting , and, and by adding at the end the following:
						
							(41)in the case of a
				facility with respect to which a credit was allowed under section 45V, to the
				extent provided in section
				45V(e)(A).
							.
					(3)Section 6501(m),
			 as amended by section 201, is amended by inserting 45V(f) after
			 45H(g).
					(d)Effective
			 dateThe amendments made by this section shall apply to devices
			 placed in service after the date of the enactment of this Act.
				IIIPromotion of
			 domestic manufacturing
			301.Expansion and
			 modification of qualifying advanced energy project credit
				(a)Credit
			 rateSection 48C(a) is amended by striking equal to 30
			 percent and inserting the percentage determined by the Secretary
			 (not to exceed 30 percent).
				(b)Dollar
			 limitationSection
			 48C(d)(1)(B) is amended by striking $2,300,000,000 and inserting
			 $4,800,000,000.
				(c)Effective
			 dateThe amendment made by this section shall apply to
			 allocations for applications submitted after December 31, 2009.
				302.Qualifying
			 industrial energy efficiency project credit
				(a)In
			 generalSection 46 of the Internal Revenue Code of 1986, as
			 amended by section 111, is amended by striking and at the end of
			 paragraph (6), by striking the period at the end of paragraph (7), and by
			 adding at the end the following new paragraph:
					
						(8)the qualifying
				industrial energy efficiency project
				credit.
						.
				(b)Amount of
			 creditSubpart E of part IV of subchapter A of chapter 1, as
			 amended by section 111, is amended by inserting after section 48E the following
			 new section:
					
						48F.Credit for
				industrial energy efficiency projects
							(a)In
				generalFor purposes of section 46, the qualifying industrial
				energy efficiency project credit for any taxable year is an amount equal to 30
				percent of the qualified investment for such taxable year with respect to any
				qualifying industrial energy efficiency project of an eligible taxpayer.
							(b)Eligible
				taxpayerFor purposes of this section—
								(1)In
				generalThe term eligible taxpayer means, with
				respect to any taxable year, any taxpayer which is an industrial source.
								(2)Industrial
				sourceThe term industrial source means any
				stationary source which—
									(A)is not primarily
				an electricity source, and
									(B)is in—
										(i)the manufacturing
				sector (as defined in North American Industrial Classification System codes 31,
				32, and 33), or
										(ii)the natural gas
				processing or natural gas pipeline transportation sector (as defined in North
				American Industrial Classification System code 211112 or 486210).
										(c)Qualified
				investment
								(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of eligible property placed in service by the
				taxpayer during such taxable year which is part of a qualifying industrial
				energy efficiency project.
								(2)Certain
				qualified progress expenditures rules made applicableRules
				similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect
				on the day before the enactment of the Revenue Reconciliation Act of 1990)
				shall apply for purposes of this section.
								(3)LimitationThe
				amount which is treated for all taxable years with respect to any qualifying
				industrial energy efficiency project shall not exceed the amount designated by
				the Secretary as eligible for the credit under this section.
								(d)Definitions
								(1)Qualifying
				industrial energy efficiency projectThe term qualifying
				industrial energy efficiency project means a project which reduces
				energy inputs for a given level of production by capital expenditures.
								(2)Eligible
				propertyThe term eligible property means any
				property—
									(A)which is
				necessary for the energy efficiency improvement described in paragraph
				(1),
									(B)which is—
										(i)tangible personal
				property, or
										(ii)other tangible
				property (not including a building or its structural components), but only if
				such property is used as an integral part of the qualifying industrial energy
				efficiency project, and
										(C)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
									(e)Qualifying
				credit for industrial energy efficiency program
								(1)Establishment
									(A)In
				generalNot later than 180 days after the date of the enactment
				of this section, the Secretary, in consultation with the Secretary of Energy,
				shall establish a qualifying credit for industrial energy efficiency program to
				consider and award certifications for qualified investments eligible for
				credits under this section to qualifying industrial energy efficiency project
				sponsors.
									(B)LimitationThe
				total amount of credits that may be allocated under the program shall not
				exceed $1,000,000,000.
									(2)Certification
									(A)Application
				periodEach applicant for certification under this paragraph
				shall submit an application containing such information as the Secretary may
				require during the 2-year period beginning on the date the Secretary
				establishes the program under paragraph (1).
									(B)Time to meet
				criteria for certificationEach applicant for certification shall
				have 1 year from the date of acceptance by the Secretary of the application
				during which to provide to the Secretary evidence that the requirements of the
				certification have been met.
									(C)Period of
				issuanceAn applicant which receives a certification shall have 3
				years from the date of issuance of the certification in order to place the
				project in service and if such project is not placed in service by that time
				period, then the certification shall no longer be valid.
									(3)Selection
				criteriaIn determining which qualifying industrial energy
				efficiency projects to certify under this section, the Secretary—
									(A)shall take into
				consideration which projects—
										(i)will provide the
				greatest domestic job retention and creation (both direct and indirect) during
				the credit period,
										(ii)will provide the
				greatest net impact in avoiding or reducing greenhouse gas emissions,
				and
										(iii)will provide
				the greatest net reduction of pollutants.
										(4)Review and
				redistribution
									(A)ReviewNot
				later than 4 years after the date of the enactment of this section, the
				Secretary shall review the credits allocated under this section as of such
				date.
									(B)RedistributionThe
				Secretary may reallocate credits awarded under this section if the Secretary
				determines that—
										(i)there is an
				insufficient quantity of qualifying applications for certification pending at
				the time of the review, or
										(ii)any
				certification made pursuant to paragraph (2) has been revoked pursuant to
				paragraph (2)(B) because the project subject to the certification has been
				delayed as a result of third party opposition or litigation to the proposed
				project.
										(C)ReallocationIf
				the Secretary determines that credits under this section are available for
				reallocation pursuant to the requirements set forth in paragraph (2), the
				Secretary is authorized to conduct an additional program for applications for
				certification.
									(5)Disclosure of
				allocationsThe Secretary shall, upon making a certification
				under this subsection, publicly disclose the identity of the applicant, the
				location of the project which is the subject of the application, and the amount
				of the credit with respect to such applicant.
								(f)Denial of
				double benefitA credit shall not be allowed under this section
				for any qualified investment for which a credit is allowed under section 48,
				48A, 48B, or
				48C.
							.
				(c)Conforming
			 amendments
					(1)Section
			 49(a)(1)(C), as amended by section 111, is amended—
						(A)by striking
			 and at the end of clause (vi),
						(B)by striking the
			 period at the end of clause (vii) and inserting , and;
			 and
						(C)by adding after
			 clause (vii) the following new clause:
							
								(viii)the basis of
				any property which is part of a qualifying industrial energy efficiency project
				under section
				48F.
								.
						(2)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1, as amended by
			 section 111, is amended by inserting after the item relating to section 48E the
			 following new item:
						
							
								48F. Credit for industrial energy efficiency
				projects.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
				IVGrid efficiency
			 and reliability
			401.Energy
			 investment credit for energy storage property connected to the grid
				(a)Up to 20
			 percent credit allowedSubparagraph (A) of section 48(a)(2) is
			 amended—
					(1)by striking
			 and at the end of subclause (IV) of clause (i),
					(2)by striking
			 clause (i) in clause (ii) and inserting clause (i) or
			 (ii),
					(3)by redesignating
			 clause (ii) as clause (iii), and
					(4)by inserting
			 after clause (i) the following new clause:
						
							(ii)as provided in
				subsection (c)(5)(D), the percentage determined by the Secretary (not to excced
				20 percent) in the case of qualified energy storage property,
				and
							.
					(b)Qualified
			 energy storage propertySubsection (c) of section 48 is amended
			 by adding at the end the following new paragraph:
					
						(5)Qualified
				energy storage property
							(A)In
				generalThe term qualified energy storage property
				means property—
								(i)which is directly
				connected to the electrical grid, and
								(ii)which is
				designed to receive electrical energy, to store such energy, and—
									(I)to convert such
				energy to electricity and deliver such electricity for sale, or
									(II)to use such
				energy to provide improved reliability or economic benefits to the grid.
									Such
				term may include hydroelectric pumped storage and compressed air energy
				storage, regenerative fuel cells, batteries, superconducting magnetic energy
				storage, flywheels, thermal energy storage systems, and hydrogen storage, or
				combination thereof, or any other technologies as the Secretary, in
				consultation with the Secretary of Energy, shall determine.(B)Minimum
				capacityThe term qualified energy storage property
				shall not include any property unless such property in aggregate has the
				ability to sustain a power rating of at least 1 megawatt for a minimum of 1
				hour.
							(C)Electrical
				gridThe term electrical grid means the system of
				generators, transmission lines, and distribution facilities which—
								(i)are under the
				jurisdiction of the Federal Energy Regulatory Commission or State public
				utility commissions, or
								(ii)are owned
				by—
									(I)the Federal
				government,
									(II)a State or any
				political subdivision of a State,
									(III)an electric
				cooperative that receives financing under the Rural Electrification Act of 1936
				(7 U.S.C. 901 et seq.) or that sells less than 4,000,000 megawatt hours of
				electricity per year, or
									(IV)any agency,
				authority, or instrumentality of any one or more of the entities described in
				subclause (I) or (II), or any corporation which is wholly owned, directly or
				indirectly, by any one or more of such entities.
									(D)Allocation of
				credits
								(i)In
				generalIn the case of qualified energy storage property placed
				in service during the taxable year, the credit otherwise determined under
				subsection (a) for such year with respect to such property shall not exceed the
				amount allocated to such project under clause (ii).
								(ii)National
				limitation and allocationThere is a qualified energy storage
				property investment credit limitation of $1,500,000,000. Such limitation shall
				be allocated by the Secretary among qualified energy storage property projects
				selected by the Secretary, in consultation with the Secretary of Energy, for
				taxable years beginning after the date of the enactment of the
				Advanced Energy Tax Incentives Act of
				2010, except that not more than $30,000,000 shall be allocated to
				any project for all such taxable years.
								(iii)Selection
				criteriaIn making allocations under clause (ii), the Secretary,
				in consultation with the Secretary of Energy, shall select only those projects
				which have a reasonable expectation of commercial viability, select projects
				representing a variety of technologies, applications, and project sizes, and
				give priority to projects which—
									(I)provide the
				greatest increase in reliability or the greatest economic benefit,
									(II)enable the
				greatest improvement in integration of renewable resources into the grid,
				or
									(III)enable the
				greatest increase in efficiency in operation of the grid.
									(iv)Deadlines
									(I)In
				generalIf a project which receives an allocation under clause
				(ii) is not placed in service within 2 years after the date of such allocation,
				such allocation shall be invalid.
									(II)Special rule
				for hydroelectric pumped storageNotwithstanding subclause (I),
				in the case of a hydroelectric pumped storage project, if such project has not
				received such permits or licenses as are determined necessary by the Secretary,
				in consultation with the Secretary of Energy, within 3 years after the date of
				such allocation, begun construction within 5 years after the date of such
				allocation, and been placed in service within 8 years after the date of such
				allocation, such allocation shall be invalid.
									(III)Special rule
				for compressed air energy storageNotwithstanding subclause (I),
				in the case of a compressed air energy storage project, if such project has not
				begun construction within 3 years after the date of the allocation and been
				placed in service within 5 years after the date of such allocation, such
				allocation shall be invalid.
									(IV)ExceptionsThe
				Secretary may extend the 2-year period in subclause (I) or the periods
				described in subclauses (II) and (III) on a project-by-project basis if the
				Secretary, in consultation with the Secretary of Energy, determines that there
				has been a good faith effort to begin construction or to place the project in
				service, whichever is applicable, and that any delay is caused by factors not
				in the taxpayer's control.
									(E)Review and
				redistribution
								(i)ReviewNot
				later than 4 years after the date of the enactment of the
				Advanced Energy Tax Incentives Act of
				2010, the Secretary shall review the credits allocated under
				subparagraph (D) as of the date of such review.
								(ii)RedistributionUpon
				the review described in clause (i), the Secretary may reallocate credits
				allocated under subparagraph (D) if the Secretary determines that—
									(I)there is an
				insufficient quantity of qualifying applications for certification pending at
				the time of the review, or
									(II)any allocation
				made under subparagraph (D)(ii) has been revoked pursuant to subparagraph
				(D)(iv) because the project subject to such allocation has been delayed.
									(F)Disclosure of
				allocationsThe Secretary shall, upon making an allocation under
				subparagraph (D)(ii), publicly disclose the identity of the applicant, the
				location of the project, and the amount of the credit with respect to such
				applicant.
							(G)TerminationNo
				credit shall be allocated under subparagraph (D) for any period ending after
				December 31,
				2020.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
				402.Energy storage
			 property connected to the grid eligible for new clean renewable energy
			 bonds
				(a)In
			 generalParagraph (1) of section 54C(d) is amended to read as
			 follows:
					
						(1)Qualified
				renewable energy facilityThe term qualified renewable
				energy facility means a facility which is—
							(A)(i)a qualified facility
				(as determined under section 45(d) without regard to paragraphs (8) and (10)
				thereof and to any placed in service date), or
								(ii)a qualified energy storage
				property (as defined in section 48(c)(5)), and
								(B)owned by a public
				power provider, a governmental body, or a cooperative electric
				company.
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
				403.Energy
			 investment credit for onsite energy storage
				(a)Credit
			 allowedClause (i) of section 48(a)(2)(A), as amended by section
			 401, is amended—
					(1)by striking
			 and at the end of subclause (III),
					(2)by inserting
			 and at the end of subclause (IV), and
					(3)by adding at the
			 end the following new subclause:
						
							(V)qualified onsite
				energy storage
				property,
							.
					(b)Qualified
			 onsite energy storage propertySubsection (c) of section 48, as
			 amended by section 401, is amended by adding at the end the following new
			 paragraph:
					
						(6)Qualified
				onsite energy storage property
							(A)In
				generalThe term qualified onsite energy storage
				property means property which—
								(i)provides
				supplemental energy to reduce peak energy requirements primarily on the same
				site where the storage is located, or
								(ii)is designed and
				used primarily to receive and store intermittent renewable energy generated
				onsite and to deliver such energy primarily for onsite consumption.
								Such
				term may include thermal energy storage systems and property used to charge
				plug-in and hybrid electric vehicles if such property or vehicles are equipped
				with smart grid services which control time-of-day charging and discharging of
				such vehicles. Such term shall not include any property for which any other
				credit is allowed under this chapter.(B)Minimum
				capacityThe term qualified onsite energy storage
				property shall not include any property unless such property in
				aggregate—
								(i)has the ability
				to store the energy equivalent of at least 20 kilowatt hours of energy,
								(ii)has the ability
				to have an output of the energy equivalent of 5 kilowatts of electricity for a
				period of 4 hours, and
								(iii)has a roundtrip
				energy storage efficiency of not less than 70 percent.
								(C)LimitationIn
				the case of qualified onsite energy storage property placed in service during
				the taxable year, the credit otherwise determined under subsection (a) for such
				year with respect to such property shall not exceed
				$1,000,000.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
				404.Credit for
			 residential energy storage equipment
				(a)Credit
			 allowedSubsection (a) of section 25C is amended—
					(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively, and
					(2)by inserting
			 after paragraph (1) the following new paragraph:
						
							(2)30 percent of the
				amount paid or incurred by the taxpayer for qualified residential energy
				storage equipment installed during such taxable
				year,
							.
					(b)Qualified
			 residential energy storage equipment
					(1)In
			 generalSection 25C is amended—
						(A)by redesignating
			 subsections (e), (f), and (g) subsections (f), (g), and (h), respectively,
			 and
						(B)by inserting
			 after subsection (d) the following new subsection:
							
								(d)Qualified
				residential energy storage equipmentFor purposes of this
				section, the term qualified residential energy storage equipment
				means property—
									(1)which is
				installed in or on a dwelling unit located in the United States and owned and
				used by the taxpayer as the taxpayer's principal residence (within the meaning
				of section 121), or on property owned by the taxpayer on which such a dwelling
				unit is located,
									(2)which—
										(A)provides
				supplemental energy to reduce peak energy requirements primarily on the same
				site where the storage is located, or
										(B)is designed and
				used primarily to receive and store intermittent renewable energy generated
				onsite and to deliver such energy primarily for onsite consumption,
										(3)which has a
				roundtrip energy storage efficiency of not less than 70 percent, and
									(4)which—
										(A)has the ability
				to store the energy equivalent of at least 2 kilowatt hours of energy,
				and
										(B)has the ability
				to have an output of the energy equivalent of 500 watts of electricity for a
				period of 4 hours.
										Such term
				may include thermal energy storage systems and property used to charge plug-in
				and hybrid electric vehicles if such property or vehicles are equipped with
				smart grid services which control time-of-day charging and discharging of such
				vehicles. Such term shall not include any property for which any other credit
				is allowed under this
				chapter..
						(2)Conforming
			 amendmentSection 1016(a)(33) is amended by striking
			 section 25C(f) and inserting section
			 25C(g).
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				405.Clarification of
			 types of energy conservation subsidies provided by public utilities eligible
			 for income exclusion
				(a)In
			 generalSection 136 is
			 amended by redesignating subsection (d) as subsection (e) and by inserting
			 after subsection (c) the following new subsection:
					
						(d)Net metering or
				net billing programs; renewable energy credits
							(1)In
				generalFor purposes of this
				section, the term subsidy includes amounts received by a customer
				from a public utility—
								(A)to pay for electricity generated from an
				energy conservation measure under a net metering or net billing program,
				or
								(B)to pay for renewable energy credits
				attributable to an energy conservation measure.
								(2)LimitationThe
				amount treated as a subsidy for any taxable year by reason of paragraph (1)(B)
				shall not exceed an amount equal to—
								(A)$2,000,
				multiplied by
								(B)the whole number
				of years worth of renewable energy credits that are sold by the
				customer.
								(3)No basis
				reductionSubsection (b) shall not apply with respect to property
				any portion of the basis of which is attributable to an amount described in
				paragraph
				(1).
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 received after the date of the enactment of this Act.
				406.Extension of credits related to the
			 production of electricity from offshore wind
				(a)Extension for production credit
					(1)In generalParagraph (1) of section 45(d) is amended
			 by inserting (January 1, 2016, in the case of any offshore
			 facility) after and before January 1, 2013.
					(2)Offshore facilitySection 45(e) is amended by adding at the
			 end the following new paragraph:
						
							(12)Offshore facilityThe term offshore facility
				means any facility located in the inland navigable waters of the United States,
				including the Great Lakes, or in the coastal waters of the United States,
				including the territorial seas of the United States, the exclusive economic
				zone of the United States, and the outer Continental Shelf of the United
				States.
							.
					(b)Extension for investment
			 creditClause (i) of section
			 48(a)(5)(C) is amended—
					(1)by striking is placed in service
			 in and
			 inserting
						
							is—(I)except as provided in subclause (II),
				placed in service in
							,
				
					(2)by striking the period at the end and
			 inserting , and, and
					(3)by adding at the end the following new
			 subclause:
						
							(II)in the case of an offshore facility (as
				defined in section 45(e)(12)), such facility is placed in service after 2008
				and before
				2016.
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
				VCarbon capture
			 and sequestration
			501.Improved
			 availability of the credit for carbon dioxide sequestration
				(a)Increase in
			 total credit availableSection 45Q(e) is amended by striking
			 75,000,000 metric tons and inserting 100,000,000 metric
			 tons.
				(b)Amount of
			 credit per projectSection 45Q(a) is amended by adding at the end
			 the following new flush sentence:
					
						The amount
				which is treated as a carbon dioxide sequestration credit for all taxable years
				with respect to any qualified facility shall not exceed the amount designated
				by the Secretary, in consultation with the Secretary of Energy, as eligible for
				the credit under this section, but in no event shall such designated credit
				result in more than 10,000,000 metric tons of qualified carbon dioxide being
				taken into account under this
				subsection..
				(c)Increase in
			 credit amount for permanent sequestrationSection 45Q(a)(1) is
			 amended by striking $20 and inserting $35.
				(d)Modification of
			 qualified facility eligibilitySection 45Q(c) is amended by
			 striking and at the end of paragraph (2), by striking the period
			 at the end of paragraph (3) and inserting , and, and by adding
			 at the end the following new paragraph:
					
						(4)with respect to
				which such taxpayer shows contractual intent to inject and permanently
				sequester the full amount of captured carbon
				dioxide.
						.
				(e)Credit
			 allocation programSection 45Q is amended by adding at the end
			 the following new subsection:
					
						(f)Carbon dioxide
				sequestration program
							(1)EstablishmentNot
				later than 180 days after the date of enactment of this section, the Secretary,
				in consultation with the Secretary of Energy, shall establish a carbon dioxide
				sequestration program to consider and award certifications for carbon dioxide
				sequestration credits under this section to qualified facility sponsors.
							(2)Certification
								(A)Application
				periodEach applicant for certification under this paragraph
				shall submit an application containing such information as the Secretary, in
				consultation with the Secretary of Energy, may require during 1 or more
				application periods. Each application period shall be announced at least 6
				months in advance of the application due dates, along with the evaluation
				criteria that will be used to assess applications.
								(B)Scope and
				review of applicationsApplicants may apply to the Secretary for
				an allocation of tax credits under this section for a period of 10 years based
				on expected carbon dioxide injection rates once the sponsor of the qualified
				facility has received air permits necessary to commence construction under the
				Clean Air Act. The Secretary, in consultation with the Secretary of Energy,
				shall notify each qualified applicant for such credits that the applicant has
				met the requirements for an allocation of the anticipated metric tons of carbon
				dioxide injected from the qualified facility within 180 days of receipt of an
				application.
								(C)Contents of
				applicationEach application shall include the following:
									(i)Identification of
				facility, location, and ownership.
									(ii)Status and
				outlook for any State or Federal regulatory approvals required.
									(iii)The total
				amount of metric tons of carbon dioxide requested for a tax credit under this
				section.
									(iv)The total dollar
				value of the requested tax credit under this section.
									(D)Period of
				issuance; reallocationAn applicant which receives a
				certification shall have 18 months from the date of issuance of the
				certification in order to commence construction of the qualified facility
				within the meaning of the Clean Air Act. If such construction is not begun
				within such time period, or if the sponsor fails as determined by the
				Secretary, in consultation with the Secretary of Energy, to commence operation
				within the meaning of the Clean Air Act or establish carbon dioxide injection
				of at least 50 percent of the annualized pre-certified carbon dioxide injection
				metric tons for such facility within 72 months of such issuance, the
				certification shall no longer be valid and the credits shall be forfeited and
				reallocated by the Secretary, in consultation with the Secretary of
				Energy.
								(3)Selection
				criteria
								(A)In
				generalIn determining which facilities to certify under this
				section, the Secretary, in consultation with the Secretary of Energy, shall
				take into consideration—
									(i)which
				facilities—
										(I)participate in a
				public-private partnership,
										(II)achieve
				commercial scale and a reasonable expectation of economic viability, and
										(III)achieve the
				highest percentage of carbon dioxide captured and sequestered from the
				facility’s nameplate capacity, and
										(ii)to the extent
				that it does not compromise facility quality or environmental benefits of the
				total program, awarding credits to facilities in a variety of geographic
				locations and geologic sequestration formations.
									(B)Public-private
				partnershipFor purposes of subparagraph (A)(i)(I), the term
				public-private partnership means a contract between a public
				sector authority and a private party, in which the private party provides a
				public service or facility and assumes substantial financial, technical, and
				operational risk in the facility. The public sector authority may also bear
				financial, technical, or operational risk in the form of grants, loans, or tax
				incentives.
								(4)Disclosure of
				allocationsThe Secretary shall, upon making a certification
				under this subsection, publicly disclose the identity of the applicant, the
				location of the relevant project, and the amount of the credit with respect to
				such
				applicant.
							.
				(f)Effective
			 dateThe amendments made by this section shall apply to
			 allocations after the date of the enactment of this Act.
				VIPromotion of
			 clean domestic fuels
			601.Algae treated as a
			 qualified feedstock for purposes of the cellulosic biofuel producer credit,
			 etc
				(a)In
			 generalSubclause (I) of section 40(b)(6)(E)(i) is amended to
			 read as follows:
					
						(I)is derived solely from qualified
				feedstocks,
				and
						.
				(b)Qualified
			 feedstock; special rules for algaeParagraph (6) of section 40(b)
			 is amended by redesignating subparagraphs (F), (G), and (H) as subparagraphs
			 (H), (I), and (J), respectively, and by inserting after subparagraph (E) the
			 following new subparagraphs:
					
						(F)Qualified
				feedstockFor purposes of
				this paragraph, the term qualified feedstock means—
							(i)any
				lignocellulosic or hemicellulosic matter that is available on a renewable or
				recurring basis, and
							(ii)any cultivated
				algae, cyanobacteria, or lemna.
							(G)Special rules
				for algaeIn the case of fuel which is derived from feedstock
				described in subparagraph (F)(ii) and which is sold by the taxpayer to another
				person for refining by such other person into a fuel which meets the
				requirements of subparagraph (E)(i)(II)—
							(i)such sale shall be
				treated as described in subparagraph (C)(i),
							(ii)such fuel shall
				be treated as meeting the requirements of subparagraph (E)(i)(II) in the hands
				of such taxpayer, and
							(iii)except as
				provided in this subparagraph, such fuel (and any fuel derived from such fuel)
				shall not be taken into account under subparagraph (C) with respect to the
				taxpayer or any other
				person.
							.
				(c)Algae treated as
			 a qualified feedstock for purposes of bonus depreciation for biofuel plant
			 property
					(1)In
			 generalSubparagraph (A) of section 168(l)(2) is amended by
			 striking solely to produce cellulosic biofuel and inserting
			 solely to produce second generation biofuel (as defined in section
			 40(b)(6)(E)).
					(2)Conforming
			 amendmentsSubsection (l) of section 168 is amended—
						(A)by striking
			 cellulosic biofuel each place it appears in the text thereof and
			 inserting second generation biofuel,
						(B)by striking
			 paragraph (3) and redesignating paragraphs (4) through (8) as paragraphs (3)
			 through (7), respectively,
						(C)by striking Cellulosic in the
			 heading of such subsection and inserting Second Generation,
			 and
						(D)by striking cellulosic in the
			 heading of paragraph (2) and inserting second generation.
						(d)Conforming
			 amendments
					(1)Section 40, as
			 amended by subsection (b), is amended—
						(A)by striking
			 cellulosic biofuel each place it appears in the text thereof and
			 inserting second generation biofuel,
						(B)by striking
			 Cellulosic in the headings of subsections
			 (b)(6), (b)(6)(E), and (d)(3)(D) and inserting Second generation,
			 and
						(C)by striking cellulosic in the
			 headings of subsections (b)(6)(C), (b)(6)(D), (b)(6)(H), (d)(6), and (e)(3) and
			 inserting second
			 generation.
						(2)Clause (ii) of
			 section 40(b)(6)(E) is amended by striking Such term shall not
			 and inserting The term second generation biofuel shall
			 not.
					(3)Paragraph (1) of
			 section 4101(a) is amended by striking cellulosic biofuel and
			 inserting second generation biofuel.
					(e)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to fuels sold or used after the date of the
			 enactment of this Act.
					(2)Application to
			 bonus depreciationThe amendments made by subsection (c) shall
			 apply to property placed in service after the date of the enactment of this
			 Act.
					
